MARTIN (Harry C.), Judge.
This is a case of first impression, necessitating a construction of N.C.G.S. 97-12(3), which reads: “No compensation shall be payable if the injury or death to the employee was proximately caused by: ... (3) His willful intention to injure or kill himself or another.” We are asked on this appeal to consider whether Rachel Rorie’s actions prior to her death constituted evidence of a willful intention to injure Beverly Thompson, and if so, whether this intent proximately caused her death. We will deal with each issue separately.
Willful Intent To Injure Another
As this Court has not had occasion to interpret the words “willful intent to injure another,” we find it instructive to examine the case law from other jurisdictions which have interpreted similar provisions. The parties would apparently adopt, without disagreement, the interpretation afforded by these cases as set forth in 1 A. Larson, The Law of Workmen’s Compensation § 11.15(d) (1978).
*334“The words ‘wilful intent to injure’ obviously contemplate behavior of greater deliberateness, gravity and culpability than the sort of thing that has sometimes qualified as aggression.” Id. at 3-184. Courts in other jurisdictions have considered two factors in reaching a decision that “the willful intent to injure another” defense will preclude recovery. The first is the premeditative character of the assault. The second is the seriousness of the claimant’s initial assault; that is, whether there was a reasonable expectation of bringing about real injury. Mere verbal abuse would not give rise to the defense of intent to injure. “Profanity, scuffling, shoving, rough handling or other physical force not designed to inflict real injury do not satisfy this stern designation.” Id. at 3-188.
The evidence in the record would support a finding that Rachel did not act impulsively. She deliberately pursued Beverly into the parking lot after announcing sometime earlier that they would settle their differences “once and for all.” However, the Commission failed to make a finding that Rachel Rorie’s actions constituted an initial assault of a grave and aggravated nature. “[T]here must be ‘an easily perceptible danger of substantial bodily harm or death and a great chance that such harm will result.’ ” Id. at 3-190 (emphasis ours). The Commission was able to find only that “Rachel got right up into Beverly’s face and pinned her against the car. Beverly pushed Rachel from her. A knife was produced at this point by one of the combatants. The knife ended in Beverly’s hands. It was used by her to stab Rachel to death.” Therefore, absent a showing that Rachel either produced a knife, struck the first blow, or in some other way clearly manifested an intent to inflict serious injury upon Beverly, the defense should not be available. We hold that a finding of premeditation coupled with an initial assault intending serious injury is necessary to support a conclusion that a claimant’s recovery is barred by her willful intent to injure another. This the Commission failed to do.
Proximate Cause
The second question presented by this appeal is whether Rachel Rorie’s death was proximately caused by her willful intent to injure Beverly Thompson. Plaintiff would have us adopt the reasoning in Inscoe v. Industries, Inc., 30 N.C. App. 1, 226 S.E. 2d 201 (1976), aff’d on other grounds, 292 N.C. 210, 232 S.E. 2d 449 *335(1977). In Inscoe this Court held that under former N.C.G.S. 97-12 a claimant’s intoxication would preclude recovery only if it was the sole proximate cause of the injury. Under this statute the General Assembly had provided that “[n]o compensation shall be payable if the injury or death was occasioned by the intoxication of the employee or by the willful intention of the employee to injure or kill himself or another.” N.C. Gen. Stat. § 97-12 (1972) (emphasis ours). The present language of the statute was the result of a 1975 amendment to the Act and was therefore written without the benefit of the Inscoe decision. Thus we find no support for defendants’ contention that the legislative decision to change the “occasioned by” language to “proximately caused by” was an effort to frustrate the holding in Inscoe.
We approve of both the reasoning and the conclusion in Ins-coe, and hold that under N.C.G.S. 97-12(3) the party seeking an exemption under the statute must prove that the claimant’s willful intent to injure was the sole proximate cause of the injury or death in question. This holding is in accord with the purposes of the compensation statute. As stated in Inscoe:
We are of the opinion that a critical reading of our Workmen’s Compensation law and a careful review of case law interpreting similarly worded statutes from other states support our conclusion that benefits under the Act should be foreclosed only when the evidence shows that the claimant’s intoxication was the sole cause of the accident and not simply a factor from which the causal acts ultimately arose.
. . . “ . the various compensation acts were intended to eliminate the fault of the workman as a basis for denying recovery.’ ”... Workmen’s Compensation is a law designed to eliminate certain common law barriers to recovery and the “ ‘. . . various Compensation Acts of the Union should be liberally construed to the end that the benefits thereof shall not be denied upon technical, narrow and strict interpretation.’ ”
30 N.C. App. at 8, 226 S.E. 2d at 205 (citations omitted). Moreover, this decision is supported by the fact that where retaliatory force is excessive or where the original aggressor has withdrawn, the defense is not available. See Landry v. Gilger Drilling Company, 92 So. 2d 482 (La. App. 1957).
*336The Industrial Commission did not find as a fact or conclude as a matter of law that Rachel Rorie’s willful intent to injure Beverly Thompson was the sole proximate cause of her death. Rachel died as the result of multiple stab wounds inflicted upon her, force clearly excessive under the facts of this case. It is not sufficient that the claimant’s actions are such as to merely contribute to her injury or death as to do so “would virtually read ‘fault’ as negligence back into the statute in its broadest and most devastating sense.” Inscoe, supra, at 9, 226 S.E. 2d at 206.
Our opinion today interpreting N.C.G.S. 97-12(3) is consistent with the fundamental policy and purposes of the Workers’ Compensation Act, among which are to remove the concept of fault as the basis of liability and to prevent the dependency of the claimant and his family. Hartley v. Prison Department, 258 N.C. 287, 128 S.E. 2d 598 (1962). Thus any provision in the Act precluding recovery should be strictly construed and its application carefully guarded. In the application of N.C.G.S. 97-12(3), there is a strong presumption that the injury or death was not caused by the claimant’s willful intent to injure another, the burden being on the defendants to prove otherwise. This burden is not met by merely offering evidence that the claimant precipitated an argument, used “fighting words,” or otherwise “goaded” a fellow worker into striking the first blow.
Upon applying the foregoing to the facts of this case, we hold that defendants have failed to prove that Rachel’s death comes within the meaning of N.C.G.S. 97-12(3). The decision of the Commission is vacated and the cause remanded to the Commission for the entry of a decision consistent with this opinion.
Vacated and remanded.
Judge Wells concurs.
Judge Arnold dissents.